IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Indiana University of Pennsylvania,     :
State System of Higher Education,       :
                         Petitioner     :
                                        :
            v.                          :   No. 814 C.D. 2018
                                        :
Unemployment Compensation               :
Board of Review,                        :
                    Respondent          :


                                      ORDER


            NOW, this 6th day of February, 2019, upon consideration of

Intervenor’s Motion to Publish the Court’s Opinion, said motion is GRANTED. It

is hereby ordered that the opinion filed January 9, 2019, shall be designated

OPINION rather than MEMORANDUM OPINION, and it shall be reported.




                                        P. KEVIN BROBSON, Judge